Citation Nr: 1710333	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  10-20 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for glaucoma claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1963 to March 1967.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the North Little Rock, Arkansas Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2013, the Board remanded the Veteran's claim for additional development. The claim has since returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 

FINDING OF FACT

Glaucoma is not shown by competent medical evidence to have been caused or chronically worsened by service-connected diabetes mellitus.


CONCLUSION OF LAW

Glaucoma is not proximately due to, the result of, or aggravated by service-connected diabetes mellitus. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

Pursuant to the Board's December 2013 remand, the Agency of Original Jurisdiction (AOJ) provided the Veteran with a VA examination in October 2015, provided an addendum opinion in November 2016, and then issued a supplemental statement of the case later that month. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's December 2013 remand. Stegall v. West, 11 Vet. App. 268 (1998).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

The Veteran claimed service connection for glaucoma as secondary to his service-connected diabetes mellitus. Initially, the Board notes that the Veteran has not claimed, nor does the record suggest, that service connection may be warranted for his glaucoma as directly related to active service. Therefore, the Board will not address direct service connection in conjunction with the instant claim.

Service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Secondary service connection is also warranted for any permanent increase in severity (aggravation) of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310 (b). VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Initially, the Board acknowledges that the Veteran has received both VA and private medical treatment for his glaucoma symptoms. The Veteran has also asserted that his diabetes mellitus had its onset prior to his development of glaucoma. A private medical record dated December 2000 noted only suspicion of glaucoma. VA treatment records do not document any complaints related to vision until October 2002. A March 2004 VA medical record noted that the Veteran was diagnosed with diabetes mellitus around February 2004. 

The Veteran was first afforded a VA examination for his glaucoma in March 2010. According to the Veteran, his diabetes mellitus onset around 2006 and was controlled with medications. He also stated that his glaucoma began around 2000. The examiner provided the following summary: 

The Veteran is currently being treated for glaucoma ... His intraocular pressures as measured by Goldmann "applacation" tonometry was within normal limits today. The Veteran was first diagnosed with this condition in 2000 and began appointments with the optometry department at the Memphis VA in 2003. The appearance of the optic nerve has remained consistent from its initial presentation. While diabetes can lead to an advanced progression of glaucoma in some patients, it is less likely than not that this Veteran's diagnosis of diabetes (diagnosed in 2006) has affected his glaucoma, as no progression has been noted since 2003.

Pursuant to the Board's December 2013 remand, the Veteran was provided with another VA examination in October 2015. The examiner provided a diagnosis of severe open angle glaucoma, OU, beginning in 2002. The examiner summarized that "the Veteran was diagnosed with glaucoma outside of the VA in 2002 with a verification of the diagnosis on 5/22/2003 at the Memphis VAMC. He was diagnosed with diabetes on 3/11/2004 at the Memphis VAMC." The examiner remarked:

There are multiple medical exams in the record to show that the Veteran was diagnosed with glaucoma a full two years before being diagnosed with diabetes. In addition, there is no evidence that open angle glaucoma can be caused by diabetes and therefore it is not at least as likely as not that the Veteran's glaucoma was caused by his service-connected diabetes mellitus.

An addendum to this examination was obtained in November 2016. The same examining optometrist explained:

	The Veteran asserts that he experienced symptoms of diabetes prior to
experiencing symptoms of glaucoma and therefore his diabetes caused his glaucoma. There are no symptoms of glaucoma; it is not possible to know the onset of glaucoma based on "blurry or decreased vision" or based on how the eye feels. Glaucoma is a degeneration of the optic nerve that causes specific changes to the appearance of the optic nerve - especially in the cup-to-disc ratio. These changes occur before any visual symptoms and can only be detected by a dilated eye exam. Therefore, [it] is impossible to pinpoint the onset of glaucoma based only on the Veteran's symptoms. A review of records found in VBMS shows an eye exam performed on 12/28/2000 by a doctor outside of the VA. The diagnosis at the time was "glaucoma suspect" with a noted cup-to-disc ratio of .8 in both eyes. It is this cup-to-disc ratio that gives the suspicion of glaucoma. There is also an eye exam dated 9/20/2002 which indicates that the Veteran had been placed on glaucoma medication sometime prior to that date but had stopped. The listed diagnosis is POAG which stands for Primary Open Angle Glaucoma and this is the first instance of diagnosed glaucoma in the Veteran's record. An eye exam performed at the Memphis VA in May 2003 lists a diagnosis of "late-stage glaucoma" which indicates extensive damage to the optic nerve and glaucoma that was long-standing. Based on these records it is likely that the original diagnosis of "glaucoma suspect" in 2000 was an error and that the Veteran had actual Open Angle Glaucoma at that time. A regular medical exam on 7/12/2002 at the Memphis VA lists mild hyperglycemia as a diagnosis but not diabetes. The first diagnosis of diabetes is in February of 2004. The evidence provided by medical records in both VBMS and CPRS shows glaucoma at least as early as 2002 but more than likely as far back as 2000. Based on all of the above it is NOT at least as likely as not that the Veteran's glaucoma was caused by diabetes.

Based on the above, the Board finds that the evidence does not support a finding that the Veteran's glaucoma has been caused or aggravated by his service-connected diabetes mellitus. The most probative medical evidence of record on this question is that of the October 2015 VA examiner, who reviewed the claims file, considered the Veteran's history and assertions, performed an in-person examination, and provided adequate rationale for his findings pertaining to each of the Veteran's diagnoses, along with an addendum to his opinion in November 2016. In the addendum, the examiner explained that the Veteran's medical records indicated that his glaucoma onset at least as early as 2002 but more than likely as far back as 2000, but his diabetes mellitus was not diagnosed until February 2004. In summary, the Veteran's glaucoma onset before his diabetes and therefore a claim for secondary service connection was not possible. As the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran has not provided a competent medical opinion in support of his claim for service connection on a secondary basis. The Board acknowledges that the Veteran himself claims that he suffers from glaucoma that is proximately due to or has been aggravated by his service-connected diabetes mellitus. However, while the he is competent to report (1) symptoms observable to a layperson, e.g., eye pain or poor eyesight; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition. See Davidson v. Shinseki, 581 F.3d 1313 (2009). Consequently, the Veteran's lay assertions of medical diagnosis or etiology alone cannot constitute evidence upon which to grant the claim for service connection and are afforded little probative value. Latham v. Brown, 7 Vet. App. 359, 365 (1995).

The Board finds a preponderance of the competent, probative evidence of record weighs against a finding that the Veteran's service-connected diabetes mellitus was the proximate cause of or aggravated his glaucoma. Accordingly, the benefit of the doubt rule does not apply, and the claim of secondary service connection for glaucoma must be denied. See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for glaucoma claimed as secondary to service-connected diabetes mellitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


